                   Case 19-12378-KBO               Doc 1108         Filed 06/08/20         Page 1 of 1




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


       In re:                                               Chapter 11

       DURA AUTOMOTIVE SYSTEMS, LLC, Case No. 19-12378 (KBO)
       et al., 1
                                     Jointly Administered
                          Debtors.
                                     RE: D.I. 1097


                                          CERTIFICATE OF SERVICE

         I, Jennifer R. Hoover, hereby certify that a true and correct copy of the Reply Brief in Support of

Committee’s Standing Motion [D.I. 1097] was served on June 4, 2020 via CM/ECF on all parties registered

to receive notice in this case and via hand delivery on June 5, 2020 upon the following parties:

       Juliet M. Sarkessian                                     Daniel N. Brogan
       U.S. Trustee's Office                                    Erin R. Fay
       844 King Street                                          Gregory Joseph Flasser
       Room 2207                                                BAYARD, P.A.
       Lockbox #35                                              600 N. King Street, suite 400
       Wilmington, DE 19899-0035                                Wilmington, DE 19801

       Carl T. Tullson
       SKADDEN, ARPS, SLATE, MEAGHER &
       FLOM LLP
       One Rodney Square, P.O. Box 636
       920 N. King Street
       Wilmington, Delaware 19899-0636


   Dated: June 8, 2020                                               /s/ Jennifer R. Hoover
                                                                    Jennifer R. Hoover (No. 5111)




   1
            The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal
   tax identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive
   Systems, LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
   Operating, LLC (2304); and NAMP, LLC (3693).




   13501895
